SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                    State v. Quashawn K. Jones (A-64-18) (081862)

Argued January 6, 2020 -- Decided May 13, 2020

TIMPONE, J., writing for the Court.

        In this appeal, the Court considers defendant Quashawn K. Jones’s conviction for
first-degree attempted murder of the victim A.A., in an effort to keep her from testifying
against him. The evidence against defendant came largely from recorded and preserved
conversations between defendant and others while he was incarcerated, during which
defendant railed about A.A., insisting that she be prevented from testifying against him.
His rantings ranged from anger that she had not already been killed to having bail posted
for him so that he could do it himself. The Appellate Division reversed the attempted
murder charge that was based on the recorded phone calls, finding insufficient evidence
to prove the “substantial step” element of attempt.

       In November 2013, A.A. and a friend were at the apartment of another friend,
along with defendant. Defendant became agitated and accused the women present,
including A.A., of setting him up to be robbed or killed. He pulled out a gun and, as
those present attempted to flee, shot A.A. multiple times. Defendant was arrested and
indicted on ten counts, including two counts of first-degree murder.

       At trial, the State offered that, during his pre-trial incarceration, defendant began
calling cohorts to enlist them in killing A.A. after learning she intended to testify against
him. To support the second attempted murder charge, the State introduced, and the jury
heard, recorded phone calls defendant made to his girlfriend and cousin from the Atlantic
County jail. Although defendant was given his own inmate PIN number with which to
make phone calls, he used a host of other inmates’ PIN numbers to conceal his identity
and involvement in the calls. The State played several excerpts of the calls.

        In one call on February 18, 2014, defendant expressed surprise and anger that
A.A. was present in court with her brother and provided a statement against him. During
the same conversation, defendant demanded that his girlfriend and cousin post his bail
immediately. He also demanded his girlfriend contact an individual named “KG” to
inquire about why A.A. was still alive and appearing in court. The next excerpt played
was from February 21, 2014. Defendant again demanded action from “KG.” A phone
call recorded on February 25, 2014 reveals defendant’s frustration that no action had been
                                              1
taken against A.A. Once again, defendant demands his cousin post his bail immediately
because he wants to take care of A.A. himself. The jury heard another excerpt from a
phone call recorded on March 13, 2014 in which defendant once again demanded his
girlfriend and cousin post his bail so that he could “handle” A.A. himself.

       Defendant moved for a judgment of acquittal with respect to the attempted murder
charge premised on the recorded statements. The trial court denied the motion, finding
the jury could conclude that defendant took a substantial step to kill A.A. The jury found
defendant guilty on all charges but one, as to which it found a lesser-degree offense.

       The Appellate Division affirmed in part but reversed on the challenged attempted
murder charge, concluding that “defendant’s [telephone] conversations fall short of the
substantial step required for attempt under N.J.S.A. 2C:5-1(a)(3).”

       The Court granted the State’s petition for certification. 237 N.J. 312 (2019).

HELD: Although the facts lie at the outer edges of what is sufficient to show a
substantial step based on verbal acts, when defendant’s statements on the recorded
conversations are considered in the context of this case, the State presented sufficient
evidence for the jury to find a substantial step for attempted murder.

1. A person is guilty of criminal attempt if the person acts with the requisite culpability
and “[p]urposely does . . . anything which, under the circumstances as a reasonable
person would believe them to be, is an act . . . constituting a substantial step in a course
of conduct planned to culminate in his commission of the crime.” N.J.S.A. 2C:5-1. To
prove a substantial step, the State must show “conduct by an accused that strongly
corroborates his . . . alleged criminal purpose.” State v. Perez, 177 N.J. 540, 553 (2003).
The conduct is not considered in isolation; rather, courts “consider [a] defendant’s words
and acts in tandem as part of the whole picture.” Id. at 554. (pp. 16-17)

2. Case law reveals that attempts at persuasion can constitute conduct for purposes of
attempt in appropriate circumstances. In Perez, the Court evaluated the sufficiency of the
State’s evidence regarding a conviction for child endangerment based upon attempts to
verbally lure a child victim into a car. 177 N.J. at 544. The defendant was arrested after
offering a thirteen-year-old a ride and asking her to approach him. Id. at 544-45. Upon
arrest, the defendant admitted that he found the girl attractive and stated, “I am obsessed with
her, but not like anything out of the ordinary.” Id. at 545. The Court found that,
“consider[ing the] defendant’s words and acts in tandem,” jurors may have inferred from
his admissions an intent to commit the prohibited act, and that his actions constituted a
substantial step toward that act. Id. at 554. Other New Jersey courts have applied a
similar words-and-context analysis in holding that conversations aimed at persuading
others to commit criminal activities can, under certain circumstances, rise to the level of
an attempt to commit those activities. The Court reviews three such cases. (pp. 17-23)
                                               2
3. In considering the present case, the Court notes the trial court’s observation that rarely
do you have a victim who survives a shooting come into court to give direct, compelling,
and definitive testimony about the horrors she was subjected to by a defendant. It is even
rarer to have, in the same case, intercepted phone conversations from a county prison in
which a defendant basically admits his guilt in his own words. Considering the rare
circumstances in this case, the Court finds that defendant took an intentional substantial
step in planning the murder of A.A. during his incarceration when he expressly directed
his girlfriend and cousin to contact people to kill A.A., as well as demanding that they
post his bail so that he could kill A.A. himself. The Court reviews the details of certain
conversations and observes that defendant’s use of other inmates’ assigned PIN numbers
to make these phone calls from prison is pertinent. It demonstrates his attempt at
covering up his efforts to make A.A. unavailable to testify against him. Given that
backdrop, defendant’s conversations with his girlfriend and cousin were much more than
just meaningless vents of frustration “wishing” for A.A.’s demise. Defendant’s insistent
verbal demands in the context of these circumstances corroborated the firmness of his
purpose to have the crime carried out and are sufficient to satisfy the substantial step
requirement for criminal attempt pursuant to N.J.S.A. 2C:5-1(a). (pp. 24-27)

4. As the Court found in Perez, the standard for a substantial step is clear and requires
only that the accused’s conduct strongly corroborate his or her alleged criminal purpose.
177 N.J. at 553. The Court recognizes that this lies at the outer edges of proofs to support
a substantial step for an attempt charge because it relies on the context and import of
defendant’s verbal acts. But the Appellate Division’s requirement in this case that the
State produce verbal or physical actions beyond the actual solicitations raises the level of
proof required to establish a substantial step for criminal intent. Context is important for
finding the verbal acts sufficient enough in this matter. Defendant’s decrees here -- 1)
instructing his girlfriend to text someone on his behalf to carry out the murder of A.A., 2)
directing his cohorts to carry out the murder of A.A., and 3) demanding that his cousin
post bail to briefly release him from jail so that he could carry out the murder himself --
were designed to prompt actions that could not be undertaken by defendant himself due
to his incarceration. The State presented sufficient evidence for the jury to conclude that
defendant took substantial steps to accomplish his plan. Id. at 554-55. Defendant’s
actions permitted the jury to draw reasonable inferences and conclude that defendant’s
actions throughout his telephone calls, and how accomplished, together provided the
necessary “substantial step” for attempted murder. (pp. 27-31)

      The judgment of the Appellate Division is REVERSED and defendant’s
conviction and sentence are REINSTATED.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, and SOLOMON join in JUSTICE TIMPONE’S opinion.



                                              3
       SUPREME COURT OF NEW JERSEY
             A-64 September Term 2018
                       081862


                 State of New Jersey,

                 Plaintiff-Appellant,

                          v.

                 Quashawn K. Jones,

               Defendant-Respondent.

        On certification to the Superior Court,
                  Appellate Division .

       Argued                      Decided
   January 6, 2020               May 13, 2020


Melinda A. Harrigan, Assistant Prosecutor, argued the
cause for appellant (Damon G. Tyner, Atlantic County
Prosecutor, attorney; Melinda A. Harrigan, on the
briefs).

Rochelle Watson, Deputy Public Defender, argued the
cause for respondent (Joseph Krakora, Public
Defender, attorney; Rochelle Watson, of counsel and
on the briefs).

Evgeniya Sitnikova, Deputy Attorney General, argued
the cause for amicus curiae Attorney General of New
Jersey (Gurbir S. Grewal, Attorney General, attorney;
Evgeniya Sitnikova, of counsel and on the brief).




                          1
            Oleg Nekritin submitted a brief on behalf of amicus
            curiae Association of Criminal Defense Lawyers of
            New Jersey (Law Offices of Robert J. De Groot,
            attorneys).


            JUSTICE TIMPONE delivered the opinion of the Court.


      In this appeal we address defendant Quashawn K. Jones’s conviction for

first-degree attempted murder of the victim A.A., in an effort to keep her from

testifying against him. The evidence against defendant came largely from

recorded and preserved conversations between defendant and others while he

was incarcerated.

      The backdrop for defendant’s second charge of attempted murder comes

on the heels of defendant shooting the victim three times. A.A. survived and

came forward as a witness against defendant.

      From jail, in conversation after conversation with his cohorts, defend ant

railed about A.A., insisting that she be prevented from testifying against him.

His rantings ranged from anger that she had not already been killed as he so

very much wanted and expected to having bail posted for him so that he could

do it himself.

      The Appellate Division reversed the attempted murder charge that was

based on the recorded phone calls, finding insufficient evidence to prove the

“substantial step” element of attempt. The Appellate Division held that,

                                       2
“[w]ithout evidence of an act by defendant identifying a perpetrator and

orchestrating the requisite course of conduct to culminate in the commission of

the crime, the State’s proofs fall short.”

      We now reverse the Appellate Division and reinstate defendant’s

conviction and sentence for the first-degree attempted murder charge relevant

to this appeal. Although the facts lie at the outer edges of what is sufficient to

show a substantial step based on verbal acts, when defendant’s statements on

the recorded conversations are considered in the context of this case, we

conclude that the State presented sufficient evidence for the jury to find a

substantial step for attempted murder.

                                         I.

                                         A.

      We derive our summary of facts from the record.

      During the early morning hours of November 18, 2013, A.A. and her

two long-time friends, M.C. and U.J., were together at M.C.’s apartment in

Atlantic City with defendant. A.A. observed defendant “[p]acing back and

forth” in the kitchen and watching out the window. U.J. was also in the

kitchen looking out the window. According to A.A., defendant was sweating

profusely, appeared angry and agitated, and asked U.J. why she was looking

out the window. U.J. responded that she was waiting for her boyfriend to

                                         3
arrive, but that did not seem to appease defendant. Defendant repeatedly asked

A.A. why she kept looking at him. Shortly thereafter, defendant accused the

women of setting defendant up to be robbed or killed, and defendant told M.C.

that he was going to kill A.A.

      When defendant pulled a gun out of his waistband, A.A. knew that he

was serious and fled to the bathroom, intending to escape through the

bathroom window. Fearing she would do harm to herself by jumping out of

the second-floor window, A.A. decided to try to assuage defendant’s fears by

showing him her phone -- to prove that she had not contacted anyone to set

him up. After A.A. came out of the bathroom to show defendant her phone, a

struggle ensued between A.A. and defendant in the kitchen. M.C. tried to

restrain defendant, but the altercation escalated and all three ended up on the

floor. As the struggle continued, U.J. and M.C. managed to flee, leaving A.A.

alone fighting defendant.

      During the struggle, A.A. heard a gunshot but was unsure at the time

whether the gun had discharged on its own or whether defendant had shot her.

After defendant managed to separate himself from A.A., he placed his foot on

her chest and shot her in the neck. A.A. remained conscious but pretended to

be dead, thinking it would end the entire ordeal. While A.A. played possum,

she observed defendant open the kitchen window, fire a shot out the window

                                        4
and yell, “help, I’m hit, I’m hit.” At that point, M.C., who was in another

room, yelled out to defendant that if he put the gun down she would return to

the kitchen. Momentarily forgetting that she was pretending to be dead, A.A.

yelled out to M.C. for help. Defendant responded to M.C. that, “[i]f you come

in the kitchen, I’m going to kill this bitch.” Defendant then shot A.A. a second

time in the neck, fired a shot out the kitchen window a second time, and shot

A.A. one more time in her body before jumping out of the kitchen window and

fleeing the scene. A.A. suffered multiple gunshot wounds to her neck and

face, her left arm, and her right armpit. She had a collapsed lung, a fractured

clavicle, and a fractured humerus. A.A. was treated and survived. Defendant

was apprehended shortly after the incident.

                                         B.

      Defendant was indicted by the Atlantic County Prosecutor’s Office on ten

counts, which included attempted murder, aggravated assault, possession of a

weapon for an unlawful purpose, witness tampering, and certain persons not to

have weapons. The counts relevant to this appeal are two counts of first-degree

attempted murder, N.J.S.A. 2C:5-1, 2C:11-3a(1) and/or (2); and two counts of

first-degree witness tampering, N.J.S.A. 2C:28-5(a). Before trial, the State

dismissed one count of aggravated assault.




                                         5
                                         C.

         On July 13, 2015, the jury trial commenced. At trial, the State offered

that, during his pre-trial incarceration, defendant began calling cohorts to

enlist them in killing A.A. after learning she intended to testify against him.

To support the second attempted murder charge, the State introduced, and the

jury heard, recorded phone calls defendant made to his girlfriend and cousin

from the Atlantic County jail between February 8, 2014 and April 28, 2014.

Although defendant was given his own inmate PIN number with which to

make phone calls, he used a host of other inmates’ PIN numbers to conceal his

identity and involvement in the calls. The State played several excerpts of the

calls.

         In one call on February 18, 2014, defendant expressed surprise and anger

that A.A. was present in court with her brother and provided a statement

against him.

               [Defendant]: No I was callin like what’s up . . . yo
               what’s up with [my cousin], y’all talk to that bail
               bondsman? Ya’ll gotta bust that thing ASAP.

               [Girlfriend]: I don’t know what’s up with her I haven’t
               talked to her you still ain’t talk to her?

               [Defendant]: Hell no I went to court today man that
               bitch was in court like what’s goin on?

               [Girlfriend]: Who, the girl was in court?
                                          6
            [Defendant]: Her and her brother.

            [Girlfriend]: Her and her brother was in court?

            [Defendant]: Man they threw my aggravated assault
            shit out they indictin me on attempted murder now.

            [Girlfriend]: Oh my God[.]

      During the same conversation, defendant demanded that his girlfriend

and cousin post his bail immediately. He also demanded his girlfriend contact

an individual named “KG” to inquire about why A.A. was still alive and

appearing in court.

            [Defendant]: Man tell her she gotta call that bail
            bondsman, post my bail and shit now for they do some
            fuck shit like post my shit down. She gotta do that shit
            now . . . .

            ....

            [Defendant]: A yo call . . . did you call KG?

            [Girlfriend]: No I never called KG.

            [Defendant]: Yea man you got to call that [n-word]
            man . . . .

            [Girlfriend]: Well, what am I sayin to KG, you said ask
            him about that car.

            [Defendant]: Yeah ask him about the car and tell him
            what happened wit me in court like he shoulda spo . . .

                                       7
            he supposed to (inaudible) like what the fuck is people
            still walkin around for?

            [Girlfriend]: Well, what is he . . . what am I supposed
            to tell him that the girl be in court?

            [Defendant]: Yeah.

      The next excerpt played was from February 21, 2014. Defendant again

demanded action from “KG.”

            [Defendant]: Well, you just text him off of that and tell
            him I said man he gotta down that shit dog

            [Girlfriend]: (Inaudible) my phone, I’m going to text
            him on the iPad (inaudible)

            [Defendant]: This shit is just, he gotta down that, fuck
            that man them bitches is coming, she keep talking all
            this bitches ain’t coming man fuck that . . . .

      A phone call recorded on February 25, 2014 reveals defendant’s

frustration that no action had been taken against A.A. Once again, defendant

demands his cousin post his bail immediately because he wants to take care of

A.A. himself. The pertinent portion of that conversation is as follows:

            [Defendant]: Man fuck, fuck what everybody else is
            looking at everybody else is not in my position
            everybody else is still out there fucking swinging while
            this bitch running around.

            [Cousin]: (Inaudible)

            [Defendant]: On the streets with your sister.
                                       8
....

[Defendant]: Ain’t nobody, if [n-word]s was
understanding my position that bitch would have been
dead already if [n-word]s was understanding my
position, fuck outta here ain’t nobody understanding
my position yo that bitch is still out there running round
with your sister and she’s coming to court but [n-word]s
if understanding my position man come on man nobody
understanding my fucking position dog that shit’s crazy
as hell yo . . . .

....

[Cousin]: It ain’t that what nobody got planned in their
mind it’s just nobody don’t want to put money up and
then you have to turn around and get picked back up
and then you need money for a lawyer, either way
you’re gonna need a lawyer regardless

[Defendant]: Alright man it ain’t no lawyer, I wouldn’t
need a lawyer if [n-word]s was moving and doing what
they supposed to be doing the bitch should have been
dead already.

[Cousin]: I can’t do it for them I can’t make them get I
can’t make them get busy you knew who you is dealing
with I can’t make them get out there and get busy I can’t
definitely get out there and do the type of shit that they
can do (inaudible)

[Defendant]: Yeah I know but you can get me out of
here so I can handle what I gotta handle that’s my whole
thing that’s my whole thing I’m not worried about
nobody else


                            9
            ....

            [Defendant]: Hey no it does not if I was out here for
            one day or one week . . . it does not matter my case will
            be better.

            ....

            [Defendant]: (Inaudible) but nobody but nobody’s you
            gun go did the bitch who’s gonna do something to the
            bitch cause she’s still swinging

            [Cousin]: Oh my god

            [Defendant]: She’s still swingin. Yo everybody knows
            where she’s at but nothing’s goin on, nothing’s going
            on like this shit is this shit is crazy yo oh man aright yo
            aright this shit is crazy you got it that shit’s ridiculous
            ....

            ....

            [Defendant]:    Shit, like this shit is crazy like
            motherfuckers is out there somebody should of went
            and downt that bitch already . . . .

      The jury heard another excerpt from a phone call recorded on March 13,

2014 in which defendant once again demanded his girlfriend and cousin post

his bail so that he could “handle” A.A. himself.

            [Defendant]: I said just like fuck a lawyer like it ain’t
            no point in going in there with a lawyer and you got this
            bitch getting up there, what the fuck is a lawyer gonna
            do when she’s getting up there, like what the fuck
            everybody just looking from the outside in oh he’s
            taking this overboard he’s bugging he’s tripping, I am
                                        10
            bugging and tripping cause ain’t nobody getting out
            their fucking bed to go knock this bitch off count or say
            anything to the bitch, none of that nobody’s doing none
            of that everybody’s just swinging still partying and
            bullshittin, but if it was them and they need the done
            shit would of got done, shit would have been done
            already like no if ands or buts about it.

            ....

            [Defendant]: [I]f ya’ll not gonna handle the situation
            get me the fuck back out so I can handle the situation,
            the [n-word]s is just nervous and scared like the gun’s
            gonna get turned on them which it might, like I have no
            problem with that, never did that’s just me like fuck it
            but you know

      A.A. testified at trial that during her visit with another inmate at the

Atlantic County jail on September 2014, defendant took the phone from the

other inmate and told A.A. she was the only way he could get out of jail and

that she “needed to make this go away.” A.A. also testified that a man

approached her on the street, telling her that defendant needed her to recant her

statement. In a separate incident, a woman told A.A. “not to come to court.”

      On July 20, 2015, following the State’s case-in-chief, defendant moved

for a judgment of acquittal with respect to the witness tampering charge and

the second attempted murder charge, which were premised on the recorded

statements. The trial court granted defendant’s motion as to the witness

tampering charge but denied it for the second attempted murder charge. The


                                        11
trial court found the jury could draw a conclusion that defendant took a

substantial step to kill A.A.

      On July 21, 2015, the jury returned its verdict, finding defendant guilty

on all charges except a first-degree witness tampering charge, returning instead

a guilty verdict on the lesser offense of third-degree witness tampering. In a

bifurcated bench trial, the judge found defendant guilty of the certain persons

not to have weapons charge. The court sentenced defendant to an aggregate

sixty-five-year term of imprisonment, of which fifty years would be subject to

the No Early Release Act, N.J.S.A. 2C:43-7.2.

      The Appellate Division affirmed in part but reversed on the second

attempted murder charge. It concluded the motion for judgment of acquittal

should have been granted at the end of the State’s case because “defendant’s

[telephone] conversations fall short of the substantial step required for attempt

under N.J.S.A. 2C:5-1(a)(3).”

      We granted the State’s petition for certification, 237 N.J. 312 (2019),

and granted amicus curiae status to the Attorney General and to the

Association of Criminal Defense Lawyers of New Jersey (ACDL).

                                       II.

      The State argues the Appellate Division erred in finding there was

insufficient evidence to support the attempted murder charge. Citing to State

                                       12
v. Reyes, 50 N.J. 454, 458-59 (1967), and Rule 3:18-1, the State contends the

Appellate Division should have given it the benefit of all favorable testimony

and inferences to determine whether a reasonable jury could have found guilt

beyond a reasonable doubt. The State emphasizes that the proffered

statements are more than just defendant’s “wishes” that death befall A.A.

Instead, the State maintains the defendant’s statements constitute

circumstantial evidence that defendant took a substantial step toward having

A.A. killed.

      The Attorney General likewise argues that an appellate court must

respect the role of the jury in evaluating evidence and that the evidence should

be viewed in the light most favorable to the State. The Attorney General

argues that State v. Perez, 177 N.J. 540 (2003), is directly on point, and urges

the court to “consider defendant’s words and acts in tandem as part of the

whole picture from which the jury could have drawn its inferences.” (quoting

Perez, 177 N.J. at 554). In the Attorney General’s view, the recorded

conversations were sufficient to permit the jury to infer that it was more

probable than not that defendant made demands on his cohorts.

      Defendant argues these recorded phone calls cannot establish a

substantial step toward murder because no one was solicited to commit a

crime, no plan was devised, and no course of action was set in motion. He

                                       13
posits the Appellate Division’s decision should be affirmed because it properly

applied the body of law regarding criminal attempt, which requires acts

beyond mere solicitation. Defendant argues that since the adoption of the

criminal code, our courts have interpreted solicitation, in the context of

attempt, to require both the solicitation and acts in furtherance of th e criminal

purpose. Defendant asserts the Appellate Division properly found that

defendant’s words fell short of proving a substantial step. Defendant argues

that unlike Perez, where the defendant’s words were used to give meaning to

his actions, here, the State is using his words to establish that the criminal act

itself took place at some point in the past.

      The ACDL similarly argues that mere wishes and frustrations are

insufficient to demonstrate that defendant took a substantial step to cause

A.A.’s death. Quoting from State v. Belliard, 415 N.J. Super. 51, 73 (App.

Div. 2010), the ACDL asserts such a step “must be substantial and not just a

very remote preparatory act, and must show that the accused has a firmness of

criminal purpose.” The ACDL contends that defendant’s statements in the

recorded phone calls cannot constitute a substantial step toward murder

because none of those statements suggest there was any command, quid pro

quo, or payment directing A.A.’s murder.




                                        14
                                        III.

      A judgment of acquittal shall be entered “[a]t the close of the State’s

case . . . if the evidence is insufficient to warrant a conviction.” R. 3:18-1. “In

assessing the sufficiency of the evidence on an acquittal motion, we apply a de

novo standard of review.” State v. Williams, 218 N.J. 576, 593-94 (2014).

We view “the State’s evidence in its entirety, be that evidence direct or

circumstantial.” See Reyes, 50 N.J. at 459.

      In considering circumstantial evidence, we follow an approach “of logic

and common sense. When each of the interconnected inferences [necessary to

support a finding of guilt beyond a reasonable doubt] is reasonable on the

evidence as a whole, judgment of acquittal is not warranted.” State v.

Samuels, 189 N.J. 236, 246 (2007) (alterations in original) (internal citations

and quotations omitted). And our review is guided by the following

principles:

              When evaluating motions to acquit based on
              insufficient evidence, courts must view the totality of
              evidence, be it direct or circumstantial, in a light most
              favorable to the State. More specifically, we must give
              the government in this setting “the benefit of all its
              favorable testimony as well as of the favorable
              inferences [that] reasonably could be drawn
              therefrom[.]” Within that framework, the applicable
              standard is whether such evidence would enable a
              reasonable jury to find that the accused is guilty beyond
              a reasonable doubt of the crime or crimes charged.
                                         15
             [Perez, 177 N.J. at 549-50 (alterations in original)
             (emphases added) (quoting Reyes, 50 N.J. at 459).]

       We apply those principles to the attempted murder charge at issue here,

which is based largely on the telephone conversations excerpted above.

                                        IV.

                                        A.

       A person is guilty of criminal attempt “if, acting with the kind of

culpability otherwise required for the commission of the crime,” the person

“[p]urposely does . . . anything which, under the circumstances as a reasonable

person would believe them to be, is an act . . . constituting a substantial step in

a course of conduct planned to culminate in his commission of the crime.”

N.J.S.A. 2C:5-1. The State is tasked with proving both a criminal purpose and

a substantial step toward the commission of the crime. See Perez, 177 N.J. at

553.

       The criminal purpose element focuses “on the intent of the actor to cause

a criminal result rather than on the resulting harm.” State v. Robinson, 136

N.J. 476, 483 (1994) (citation omitted). “An attempt is purposeful ‘not only

because it is so defined by statute, but because one cannot logically attempt to

cause a particular result unless causing that result is one’s “conscious object,”

the distinguishing feature of a purposeful mental state.’” State v. McCoy, 116

                                        16
N.J. 293, 304 (1989) (quoting State v. McAllister, 211 N.J. Super. 355, 362

(App. Div. 1986)).

      The State must also prove that the actor has taken a “substantial step”

toward the commission of the crime. See N.J.S.A. 2C:5-1(a)(3). That is, the

State must show “conduct by an accused that strongly corroborates his . . .

alleged criminal purpose.” Perez, 177 N.J. at 553; see also N.J.S.A. 2C:5-1(b)

(“Conduct shall not be held to constitute a substantial step . . . unless it is

strongly corroborative of the actor’s criminal purpose.”). And the conduct is

not considered in isolation; rather, “we consider [a] defendant’s words and acts

in tandem as part of the whole picture from which the jury could have drawn

its inferences.” Perez, 177 N.J. at 554. In the context of murder, the criminal

conduct attempted is purposely or knowingly to cause the death of the victim

or serious bodily injury that results in the victim’s death. See N.J.S.A. 2C:11-

3(1) to (2).

                                         B.

      Case law reveals that attempts at persuasion can constitute conduct for

purposes of attempt in appropriate circumstances.

      In Perez, this Court evaluated the sufficiency of the State’s evidence

regarding a conviction for child endangerment based upon attempts to verbally

lure a child victim into a car. 177 N.J. at 544. The thirty-four-year-old

                                         17
defendant, while driving his car, pulled close to the thirteen-year-old victim

and offered her a ride, repeating his request when she declined. Ibid. In

another encounter, he stopped his car and called to the girl, asking her to come

over to him. Id. at 544-45. The girl’s father reported these interactions to the

police, and the defendant was arrested. Id. at 545. On questioning by the

police, the defendant stated, “I find her attractive” and “I am obsessed with

her, but not like anything out of the ordinary.” Ibid.

      After the State rested, the “defendant moved under Rule 3:18-1 for a

judgment of acquittal, arguing there was insufficient evidence to warrant a

conviction” on the charge. Id. at 546. The trial court denied the motion, and

the jury found him guilty. Id. at 547.

      Recognizing that “attempted child endangerment must be evaluated in

accordance with the Code’s criminal-attempt statute,” this Court considered

whether there was sufficient evidence that the defendant took “a ‘substantial

step’ toward the commission of [the] object crime.” Id. at 553. The defendant

contended the record lacked “any definitive act or statement that indicate[d]

criminal intent.” Id. at 554. The Court disagreed. Id. at 555. Specifically,

“consider[ing the] defendant’s words and acts in tandem,” jurors may have

inferred from his admissions an intent to commit the prohibited act, and that

his actions constituted a substantial step toward that act. Id. at 554. The Court

                                         18
held that the State had presented sufficient proofs to support the jury’s

determination that the defendant’s “attempts at luring or enticing [the victim]

into his car constituted a substantial step that strongly corroborated his alleged

criminal purpose.” Id. at 554-55.

      Other New Jersey courts have applied a similar words-and-context

analysis in holding that conversations aimed at persuading others to commit

criminal activities can, under certain circumstances, rise to the level of an

attempt to commit those activities.

      Indeed, in State v. Jovanovic, a resentencing panel of the Superior Court

found that the defendant had taken a substantial step, for purposes of the

attempt statute, based on verbal conduct considered in context. 174 N.J.

Super. 435, 440-41 (Resent. Panel 1980), aff’d, 181 N.J. Super. 97 (App. Div.

1981). The panel analyzed the evidence to support the particular solicitation at

issue after determining that the Legislature intended to make solicitation

punishable as an attempt offense under N.J.S.A. 2C:5-1..

      The facts of the case showed that defendant, seeking to unburden

himself of a building he owned by means of arson, attempted to procure the

services of an undercover officer who was “posing as a torch for hire.” Id. at

437-38, 440-41. The panel “conclude[d] that the attempt occurred when

defendant solicited the detective to burn his building and then engaged in

                                        19
certain conduct in furtherance thereof,” such as pointing out “the type of

construction of the building,” and “the layout of the building,” and providing

assurances “that the tenants would be safe and that the Fire Department would

not pose any risk to a successful fire.” Id. at 440. Defendant was ultimately

arrested before he had the opportunity to get insurance, sell the building, or

pay law enforcement, and was charged with criminal solicitation. Ibid. The

panel noted that “[a]ll of these bits and pieces of information [that the

defendant passed on] were very valuable to a torchman.” Ibid. As a whole,

the panel reasoned, the defendant’s conduct “was designed to aid the detective

in committing arson,” “was strongly corroborative of defendant’s criminal

purpose[,] and also satisfied the ‘substantial step’ requirement of N.J.S.A.

2C:5-1a(3).” Id. at 440-41.

      And, in reaching its holding, the resentencing panel articulated the

elements for criminal solicitation charged under the attempt statute:

            (1) a solicitation to commit a crime; (2) an intention
            that the crime solicited actually be committed; (3) that
            the solicitor or actor engage in conduct of commission
            or omission which constitutes a substantial step in a
            course of action planned to culminate in the
            commission of the crime solicited; and (4) that the
            substantial steps taken must be strongly corroborative
            of defendant’s criminal purpose.

            [Id. at 441.]


                                        20
      Since Javonovic, the Appellate Division has further addressed

solicitation’s involvement in establishing a substantial step for purposes of an

attempted murder charge.

      In State v. Urcinoli, the defendant murdered his girlfriend and disposed

of her body. 321 N.J. Super. 519, 523 (App. Div. 1999). In flight from police,

the defendant went to his uncle’s house. Id. at 530-31. There, the defendant

told his uncle what he had done. Id. at 531. Following his arrest, while in jail

awaiting trial, the defendant met inmate Thomas MacPhee. Id. at 533. The

defendant asked MacPhee to kill his uncle when he got out of jail in an attempt

to keep his uncle from testifying against him. Ibid. To that end, the defendant

promised MacPhee $5000, showed him a bank statement proving he had the

money, and provided detailed descriptions of his uncle and family, directions

to their home, descriptions of their cars, details about the house, and

explanations of their daily routines. Ibid. The defendant and MacPhee also

discussed the means through which MacPhee could commit the murder; the

defendant suggested MacPhee use a bomb or gun. Id. at 537.

      After the State rested, the defendant moved for acquittal on the

attempted murder charge regarding his uncle, arguing that the State failed to

prove the substantial step element. Ibid. The Appellate Division affirmed the

trial court’s denial of that motion, finding that “[a] jury could reasonably

                                        21
conclude that by enlisting MacPhee to his evil plan and providing information

to assist facilitating its purpose that defendant took substantial steps to further

the crime.” Ibid.

      In State v. Fornino, the defendant conspired to free two prison inmates

who were regularly transported out of the prison for medical treatment by

killing the guards who accompanied them and setting the inmates free. 223

N.J. Super. 531, 533 (App. Div. 1988). One of the inmates, Satkin, “informed

prison officials of the plans and . . . cooperated in gathering evidence.” Ibid.

One of the conspirators asked Satkin to deliver $10,000 to the defendant as

payment for the murder. Ibid. Instead, an undercover officer met with the

defendant, and the defendant was arrested after he accepted the money. Id. at

534. The jury found the defendant guilty of a number of charges, including the

attempted murder charge he later challenged. Ibid.

      On appeal, the defendant argued there was insufficient evidence to find

him guilty of attempted murder. Id. at 536. The court disagreed and

confirmed his conviction. Id. at 535. Relying in part on statements made by

the defendant during his meeting with the officer -- “Problems, problems, you

get out of the way. Just get them out of the way. Whatever way you gotta do

it you get them out of the way,” and “[y] ou know. Like I said before, you

know, if you got an obstacle, you get it out of your way. You know, you ah

                                        22
accomplish your goal and ah you ah get all your obstacles out of your way to

accomplish your goal, right?” -- the appellate court found that there was ample

evidence from which to conclude that the conspiracy included planned murders

as well as escape. Id. at 536-37.

      “The more difficult question,” the court stated, was “whether the

evidence was also sufficient for the jury to conclude that [the] defendant took

sufficient steps” toward committing the murder. Id. at 537. The court rejected

defendant’s argument that there was not, finding that his actions were strongly

corroborative of his criminal purpose. Id. at 540.

            [The defendant] had visited the doctors’ office where
            the escape was supposed to occur and had surveyed a
            wooded area behind the office where the bodies of the
            murdered guards could be disposed. Furthermore, he
            arranged a meeting the night before the planned escape
            with the person he believed was to pay him for his part
            in the crime and he in fact accepted the agreed upon
            payment.

            [Id. at 538-39.]

      Accordingly, the court concluded that a jury could properly find

defendant’s actions constituted “substantial steps in a course of conduct

planned to culminate in the commission of the crime which were strongly

corroborative of the actor’s criminal purpose.” Id. at 540 (internal quotations

omitted).


                                       23
                                        V.

      With those principles in mind, we consider the totality of the evidence

presented to the jury “in a light most favorable to the State,” and we give the

State “the benefit of all its favorable testimony as well as of the favorable

inferences” in determining whether the trial court properly denied defendant’s

motion for acquittal on the attempted murder charge. Perez, 177 N.J. at 549.

Again, when prosecuting a defendant for attempted murder, the State must

prove both a criminal purpose and a substantial step toward the commission of

the crime. See id. at 553.

      We begin by noting the trial court’s observation that rarely do you have

a victim who survives a shooting come into court to give direct, compelling,

and definitive testimony about the horrors she was subjected to by a defendant.

It is even rarer to have, in the same case, intercepted phone conversations from

a county prison in which a defendant basically admits his guilt in his own

words. Considering the rare circumstances in this case, we find that defendant

took an intentional substantial step in planning the murder of A.A. during his

incarceration. See id. at 554 (“[W]e consider defendant’s words and acts in

tandem as part of the whole picture from which the jury could have drawn its

inferences.”).




                                        24
      With respect to the criminal purpose element, the record contains

sufficient evidence that it was defendant’s “conscious object” to have A.A.

killed. McCoy, 116 N.J. at 304. The State presented compelling

circumstantial evidence of defendant’s intent to bring about the death of A.A.

in an effort to keep her from testifying against him. See Robinson, 136 N.J. at

483 (criminal purpose focuses “on the intent of the actor to cause a criminal

result . . . rather than on the resulting harm”). The recorded phone

conversations demonstrate defendant’s surprise and fury when A.A. first

appeared in court and provided a statement against him. Defendant’s several

comments -- “he gotta down that, fuck that man them bitches is coming,”

“fuck outta here ain’t nobody understanding my position yo that bitch is still

out there running . . . and she’s coming to court,” and “I wouldn’t need a

lawyer if [n-word]s was moving and doing what they supposed to be doing the

bitch should have been dead already” -- all clearly portray defendant’s reaction

to A.A. appearing in court and his desperation to have her murdered so tha t she

would not testify against him. The recorded phone calls in evidence exhibited

defendant’s demanding and purposeful voice, tone, and mannerisms, not mere

frustrations and hopes that A.A. would not appear in court to testify against

him. The jury, by hearing the recorded phone conversations, could have

reasonably inferred defendant’s criminal purpose for wanting A.A. dead.

                                       25
      Regarding the second element, a jury could reasonably conclude that

defendant took a substantial step toward the murder of A.A. when he expressly

directed his girlfriend and cousin to contact people to kill A.A., as well as

demanding that they post his bail so that he could kill A.A. himself.

Specifically, defendant ordered his girlfriend to text an individual named

“KG” to inquire as to why A.A. was “still walkin around for?” and that “he

gotta down that shit dog,” because “she’s coming to court.” We agree with the

State that this conversation allows for a logical inference that defendant’s plan

to have A.A. killed was already in motion, but not yet accomplished.

Furthermore, the response from defendant’s cousin that she “can’t make them

get out there and get busy . . . and do the type of shit that they can do” also

bolsters the inference that an order to kill A.A. was already in motion, but his

cousin could not force the intended killers to take action immediately, as

defendant ordered.

      That defendant used other inmates’ assigned PIN numbers to make these

phone calls from prison is pertinent. It demonstrates his attempt at covering

up his efforts to make A.A. unavailable to testify against him. Given that

backdrop, defendant’s conversations with his girlfriend and cousin were much

more than just meaningless vents of frustration “wishing” for A.A.’s demise.

Defendant knew that phone calls from jail were recorded and, by using other

                                        26
inmates’ PIN numbers, he calculated that his incriminating statements would

never be traced back to him.

      In all, defendant’s demands here were not mere “hopes” or “wishes” that

death befall A.A.; rather, defendant was demanding that someone kill A.A. or

at least bail him out so he could take that desired action. Defendant’s insistent

verbal demands in the context of these circumstances corroborated the

firmness of his purpose to have the crime carried out, Fornino, 223 N.J. Super.

at 538, and are sufficient to satisfy the substantial step requirement for

criminal attempt pursuant to N.J.S.A. 2C:5-1(a).

      The Appellate Division incorrectly ruled that “[w]ithout evidence of an

act by defendant identifying a perpetrator and orchestrating the requisite

course of conduct to culminate in the commission of the crime, the State’s

proofs fall short.” Indeed, as we found in Perez, the standard for a substantial

step is clear and requires only that the accused’s conduct strongly corroborate

his or her alleged criminal purpose. 177 N.J. at 553.

      We note that in Urcinoli, the Appellate Division held defendant’s actions

-- where he promised to pay the actor $5000, proved he had the money by

providing a copy of his bank statement, provided detailed descriptions of the

intended victim and family, directions to their home, descriptions of their cars,

details about the house, and explanations of their daily routines -- were all

                                        27
substantial steps toward the attempted crime. 321 N.J. Super. at 537. And in

Fornino, the Appellate Division held that defendant had taken substantial steps

when he visited the site where the planned criminal activity was supposed to

occur, surveyed a wooded area where the bodies of the murdered victims could

be disposed, arranged a meeting with the person he believed was to pay him

for his part in the crime, and accepted the agreed upon payment. 223 N.J.

Super. at 538-39.

      We recognize that this case differs from those cases and lies at the outer

edges of proofs to support a substantial step for an attempt charge because it

relies on the context and import of defendant’s verbal acts. But, we accept the

proofs in this case as sufficient to have presented the attempt charge to the

jury. Although the Urcinoli and Fornino courts were presented with verbal or

physical actions beyond the actual solicitations, all that was considered as part

of the totality of the circumstances in making the fact-sensitive determination

of whether a substantial step had taken place. The courts did not, however,

incorporate those actions into the required showing for a substantial step – that

is, they did not set a floor for finding a substantial step.

      The Appellate Division’s requirement in this case that the State produce

such evidence raises the level of proof required to establish a substantial step

for criminal attempt. The Appellate Division’s implication that only direct

                                         28
evidence can support a substantial step flies in the face of our jurisprudence,

which allows juries to consider the evidence proffered and draw reasonable

inferences accordingly. Perez, 177 N.J. at 553 (“The jury was entitled to apply

its common sense and experience in evaluating the meaning of defendant’s

statements. In doing so, it could draw reasonable inferences [about the]

defendant’s purpose . . . .”).

      In the case at hand, the State was not required to show that defendant

had orchestrated a plan detailing when and how A.A.’s murder was to be

carried out. Nor was there a need to show that defendant had provided

descriptions of A.A.’s home, cars, or daily routines because, as defendant

plainly stated in the recorded phone call, “everybody knows where she’s at but

nothings going on . . . somebody should of went and downt that bitch already.”

A jury could reasonably conclude from defendant’s statements that, because

A.A. was familiar to those persons defendant was enlisting to carry out the

murder or his release on bail, defendant had to do nothing further than

continue to push to have his orders carried out. Defendant’s repeated calls to

action from prison to facilitate the murder of A.A. constitute a sufficient basis

on which a jury could find a substantial step for purposes of criminal attempt.

See N.J.S.A. 2C:5-1 (a person is guilty of criminal attempt when he or she

“[p]urposely does . . . anything which, under the circumstances as a reasonable

                                       29
person would believe them to be, is an act . . . constituting a substantial step in

a course of conduct planned to culminate in his commission of the crime”).

      Additionally, defendant’s plan for his cousin to bail him out so that he

could kill A.A. himself can also constitute a sufficient basis for a jury to find a

substantial step for criminal attempt. Defendant clearly and repeatedly

demanded that his cousin bail him out so that he could “handle what [he] gotta

handle” -- that is, to kill A.A. -- and that it did not matter “if [he] was out here

for one day or one week . . . [his] case will be better.” Those utterances also

strongly corroborate his alleged criminal purpose to murder A.A. so that she

would not appear in court to testify against him. Perez, 177 N.J. at 553.

      Context is important for finding the verbal acts sufficient enough in this

matter. Defendant’s decrees here -- 1) instructing his girlfriend to text

someone on his behalf to carry out the murder of A.A., 2) directing his cohorts

to carry out the murder of A.A., and 3) demanding that his cousin post bail to

briefly release him from jail so that he could carry out the murder himself --

were designed to prompt actions that could not be undertaken by defendant

himself due to his incarceration. Common sense compels the recognition that

the fact that defendant’s actions in furtherance of his criminal purpose relied

on the use of a conduit, in light of his imprisonment, does not render his

substantial steps meaningless. The jury here was entitled to apply its common

                                         30
sense and experience to interpret defendant’s words and actions to determine

his intent. Perez, 177 N.J. at 554.

      The State presented sufficient evidence for the jury to conclude that

defendant took substantial steps to accomplish his plan. Id. at 554-55.

Defendant’s actions permitted the jury to draw reasonable inferences and

conclude that defendant’s actions throughout his telephone calls, and how

accomplished, together provided the necessary “substantial step” to be charged

again with attempted murder.

      In conclusion, we agree with the trial judge’s determination that based

on the rare circumstances in this case, there was sufficient evidence for the

jury to have concluded that defendant took substantial steps toward a second

attempt on the victim’s life.

                                       VI.

      We therefore reverse the Appellate Division’s decision and reinstate

defendant’s conviction on the second charge of attempted murder.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, and SOLOMON join in JUSTICE
TIMPONE’S opinion.




                                       31